BILLINGS, Chief Judge.
Appellant Rufus Henry Jones was convicted by a Greene County jury of second-degree burglary [§ 560.095, RSMo 1969, V.A.M.S.] and stealing in connection therewith [§ 560.110, RSMo 1969, V.A.M.S.] and sentenced to prison terms totalling ten years. The sole point in this appeal is directed to the sufficiency of the evidence to support the convictions.
In urging his point the' appellant challenges the testimony of the various state’s witnesses as to his identification as the person who pawned property recently stolen from two burglarized homes.
We have read the trial transcript in its entirety and are of the opinion the state’s evidence was ample for submission to the jury and sufficiently substantial to support the verdicts of the jury.
The credibility of witnesses and the weight to be given their testimony are within the province of the jury and are not matters for review on appeal. State v. Tschirner, 504 S.W.2d 302 (Mo.App.1973). “Where the evidence in support of the verdict is substantial, the effect of conflicts or *403inconsistencies in the testimony of a single witness or between witnesses are questions for the jury’s determination.” State v. Washington, 383 S.W.2d 518, 522 (Mo.1964).
No error of law appears, and an opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b), V.A. M.R.
All concur.